Case 19-42032-bem    Doc 14    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                    Page 1 of 3
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

      IN RE: MARK STEPHEN CARPENTER,            {   CHAPTER 13
                                                {
                                                {
              DEBTOR(S)                         {   CASE NO. R19-42032-BEM
                                                {
                                                {   JUDGE   ELLIS-MONRO


                               OBJECTION TO CONFIRMATION


           COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
      Confirmation of the plan for the following reasons:

           1. The Debtor(s)' payments under the proposed plan are
      not current.

           2. The Debtor(s) has failed to provide the Trustee with a
      copy of the federal tax return or transcript of such return for
      the most recent tax year ending immediately before the
      commencement of the instant case and for which a federal income
      tax return was filed, in violation of 11 U.S.C. Section
      521(e)(2)(A)(i).

           3. The Plan as proposed will extend beyond sixty (60)
      months, contrary to 11 U.S.C. Section 1322(d). (66 months).

           4. Pursuant to the proposed plan, the Debtor has a
      domestic support obligation. Prior to confirmation the Debtor
      must provide to the Trustee evidence that all payments that have
      come due since the filing of the petition have been maintained.
      11 U.S.C. Section 1325(a)(8).

           5. The Debtor(s) has proposed to make payments directly
      to the Trustee but should be required to have them remitted by
      payroll deduction.

           6. The Debtor(s)' plan does not provide for payment of
      all of the Debtor(s)' disposable income to the Trustee for
      thirty-six (36) or more months as required by 11 U.S.C. Section
      1325(b)(1)(B).

           7. The Chapter 13 petition fails to include debts owed to
      Child Support Services and Sheena Shields, in violation of
      Bankruptcy Rule 1007(a)(1) and 11 U.S.C. Section 1325(a)(3).
      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      maryidat@atlch13tt.com
Case 19-42032-bem    Doc 14    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                    Page 2 of 3

           8. The funding of post-petition mortgage payments has not
      been maintained in the above-styled Chapter 13 case; thereby,
      rendering the present budget and proposed Plan infeasible, 11
      U.S.C. Section 1325(a)(6).

           9. Pursuant to Debtor’s testimony, the monthly expense
      for his mortgage and food are less than that reflected on
      Schedule J so that the Debtor has $1,694.00 per month in
      additional disposable income to contribute to the plan. 11
      U.S.C. Sections 1325(a)(3) and 1325(b)(1)(B).

           10. The 2016(b) Disclosure Statement and the Chapter 13
      plan are inconsistent with regard to the attorney’s fees
      received pre-petition or to be paid in the plan, or both, in
      violation of 11 U.S.C. Section 329 and Bankruptcy Rules 2016(b)
      and 2017.

           WHEREFORE, the Trustee moves the Court to inquire into the
      above objections, deny Confirmation of this Debtor's (s') Plan
      and to dismiss the case; or, in the alternative, convert the
      case to one under Chapter 7.

            October 25, 2019




                                      __________/s/_____________
                                      Mary Ida Townson, Attorney
                                      Chapter 13 Trustee
                                      GA Bar No. 715063




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      maryidat@atlch13tt.com
Case 19-42032-bem    Doc 14    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                    Page 3 of 3
      R19-42032-BEM
                               CERTIFICATE OF SERVICE

           This is to certify that on this day I caused a copy of the
      foregoing pleading to be served via United States First Class
      Mail, with adequate postage thereon, on the following parties at
      the address shown for each:

      DEBTOR(S):

      MARK STEPHEN CARPENTER
      116 SHAWN LANE
      CHATSWORTH, GA 30705-4912

      I further certify that I have on this day electronically filed
      the pleading using the Bankruptcy Court's Electronic Filing
      program, which sends a notice of this document and an
      accompanying link to this document to the following parties who
      have appeared in this case under the Bankruptcy Court's
      Electronic Case Filing program:

      SAEGER & ASSOCIATES, LLC

      This 25th day of October 2019




      __________/s/_____________
      Mary Ida Townson, Attorney
      Chapter 13 Trustee
      GA Bar No. 715063




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      maryidat@atlch13tt.com
